Beach, J.—I
concur.
Charles P. Daly, Chief Justice.
In the opinion delivered upon the affirmance of the order appointing Mr. Wakeman sole referee in place of Mr. Bloomfield, thdeceased referee (Devlin v. The Mayor, &c. of New York, 9 Daly 336), I thought, for the reasons there given, that the application on thé part of the city, that the cause should be tried by three referees, was a reasonable one; but we declined to do so upon the appeal from that order, as it was a matter upon which the counsel for the plaintiff was entitled to be heard. My attention, however, is now called to the facts stated in Mr. Cronin’s affidavit, that upon .three previous motions the counsel for the city asked for the appointment of three referees, which was opposed by the counsel for the plaintiff, and was denied, one of which was before me; the court in each case appointing severally Mr. Stevens, Judge Leonard, and Mr. Bloomfield.
I agree with Judge Yah Brxtht, that after this question has been considered upon three motions, and decided adversely to the defendants, it would require some additional and controlling facts for the court now to order what has three times been refused, and as, in his language, every circumstance in the case is precisely the same as it existed when the previous applications were refused, I agree with my brethren that the order should be reversed.
Order reversed, with costs.